DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 19, 2021 has been entered. Claims 1-2, 5-11, 13-31, and 33-39 remain pending in the application. Claims 10, 31, and 38 have been withdrawn from consideration. Claims 3-4, 12, and 32 have been cancelled. Applicant’s amendments to the drawings and claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed May 19, 2021.

Claim Objections
Claim 16 is objected to because there is a lack of antecedent basis for “said catheter advancer” in lines 1-2 as opposed to “said catheter advancer component”.  Appropriate correction is required.
Claim 23 is objected to because there is a lack of antecedent basis for “said catheter advancer” in line 3 as opposed to “said catheter advancer component”.  Appropriate correction is required.
Claim 27 is objected to because there is a lack of antecedent basis for “said proximal hub” in lines 10 and 11 as opposed to “said catheter hub” and “the open length of channel” in lines 12-13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 11, 16, 23, 27-28, 30, 34, and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibragimov (US 2015/0305769).
Regarding claim 1, Ibragimov teaches an intravenous access device (device 200) for inserting a catheter into a patient's vessel over a needle (Figures 4a-5d) comprising: a base (housing of the needle hub 240; “the external cylinder 238 may be attached to or formed together with a housing of the needle hub 240. Both the internal cylinder 234 and the external cylinder 238 may be located inside the housing of the needle hub 240.” [0057]) having opposing sides (left and right side of housing of needle hub 240; Figure 6) configured to be sidewardly gripped between two fingers and held thereby by a user, said base defining a cylindrical channel (within external cylinder 238; Figure 8) traversing said base along an axis, said cylindrical channel being at least partially open lengthwise along the axis (Figure 8 and 10, for example, wherein the channel is open starting at the distal end of and extends lengthwise along the external cylinder 238); a needle assembly comprising a needle hub (proximal end of needle 230 attached to internal cylinder 234 [0057]), and a needle (needle 230) fixed to said needle hub and having a distal incising end (tip 220) protruding from said needle hub along said axis (Figure 6); a catheter assembly that is slidably translatable over said needle, said catheter assembly comprising at least a proximal hub (sheath hub 282) and a distal catheter (sheath 250); and a movable component (internal cylinder 234 and trigger 242) rotationally-

Regarding claim 2, Ibragimov teaches an intravenous access device of claim 1 further comprising a catheter advancer component that interfaces with said proximal hub of said catheter assembly (“sheath hub 282, which in turn may be equipped with a protrusion allowing the sheath to be disengaged from the needle hub 240 and slidingly moved along the needle 230 when inserting into the target vessel.” [0056]).

Regarding claim 8, Ibragimov teaches an intravenous access device of claim 1 wherein rotation of said movable component rotates said needle about said axis relative to said base  (“depressing a trigger 242 based on a biased spring 246 causing rotation of the internal cylinder 234…winding up and then releasing the spring 246 may cause the internal cylinder 234 to rotate inside the external cylinder 238” [0060]; “The trigger 242 may then be pressed to cause 

Regarding claim 9, Ibragimov teaches an intravenous access device of claim 1 wherein rotation of said movable component rotates said needle about said axis relative to said catheter assembly (Figures 5a-5d, see also [0060-0061]).

Regarding claim 11, Ibragimov teaches an intravenous access device of claim 1 further comprising a flash chamber window (visualization chamber 244) configured for viewing blood flashing back upon insertion of said distal incising end into a vessel ([0061]).

Regarding claim 16, Ibragimov teaches an intravenous access device of claim 2 wherein said catheter advancer is configured to encompass said needle as it slidably translates (Figures 5a-5d, wherein the needle would be encompassed by the sheath hub 282 as the needle is removed from the sheath 250).

Regarding claim 23, Ibragimov teaches an intravenous access device of claim 16 wherein said movable component (internal cylinder 234 and trigger 242) is configured to prevent relative motion between said catheter advancer and said catheter assembly (“The trigger 242 may have a protrusion (not shown) configured to prevent rotation of the needle until activation of the actuator of the invention.” [0060], see also [0061]). 

Regarding claim 27, Ibragimov teaches an intravenous access device (device 200) for inserting a catheter into a patient's vessel over a needle (Figures 4a-5d) comprising: a base (housing of the needle hub 240; “the external cylinder 238 may be attached to or formed together with a housing of the needle hub 240. Both the internal cylinder 234 and the external  opposing sides (left and right side of housing of needle hub 240; Figure 6) configured to be sidewardly-gripped between two fingers and held thereby by a user, said base defining an internal channel (within external cylinder 238; Figure 8) extending along an axis (Figure 8 and 10, for example), said internal channel being at least partially open lengthwise along the axis (Figure 8 and 10, for example, wherein the channel is open starting at the distal end of and extends lengthwise along the external cylinder 238); a needle (needle 230) fixed to a needle hub (proximal end of needle 230 attached to internal cylinder 234 [0057]) and having a distal incising end (tip 220) protruding from said needle hub (Figure 6); a catheter assembly comprising at least a catheter hub (sheath hub 282), and a distal catheter (sheath 250) protruding from said proximal hub; a catheter advancer (protrusion of sheath hub 282) that interfaces with said proximal hub of said catheter assembly (“sheath hub 282, which in turn may be equipped with a protrusion allowing the sheath to be disengaged from the needle hub 240 and slidingly moved along the needle 230 when inserting into the target vessel.” [0056]); a movable component (internal cylinder 234 and trigger 242) rotationally-journaled into said base and protruding from the open length of channel along said base (pin 236 protrudes from the channel, see Figure 9a) and constrained therein for limited rotation (via pin 236 and groove 239; “a pin 236 may be radially extending outwards from the internal cylinder 234 and configured to slide inside a groove 239 formed in the external cylinder 238” [0057]; “the external cylinder 238 may be attached to or formed together with a housing of the needle hub 240. Both the internal cylinder 234 and the external cylinder 238 may be located inside the housing of the needle hub 240.” [0057]), said moveable component being engaged to one of said needle hub or said catheter assembly and configured such that selective movement of said movable component from a first position to a second position move said needle hub or said catheter assembly to thereby initiate an operational safety feature (“The spring-loaded rotating mechanism described above may be actuated (released to cause needle rotation) by 

Regarding claim 28, Ibragimov teaches an intravenous access device of claim 27 wherein said movable component affects movement of one or more additional components (pin 236) that engage said safety feature (groove 239).

Regarding claim 30, Ibragimov teaches an intravenous access device of claim 28 wherein said one or more additional components are comprised of threads, gears, radial slots, circumferentially angled slots, or axial slots (pin 236 and groove 239).

Regarding claim 34, Ibragimov teaches an intravenous access device of claim 2 wherein said catheter advancer further comprises a generally upward-extending advancement tab (“sheath hub 282, which in turn may be equipped with a protrusion allowing the sheath to be disengaged from the needle hub 240 and slidingly moved along the needle 230 when inserting into the target vessel.” [0056]; Figure 6).

Regarding claim 36, Ibragimov teaches an intravenous access device of claim 27 wherein said operational safety feature comprises rotation of said needle about said axis relative to said base (“depressing a trigger 242 based on a biased spring 246 causing rotation of the internal cylinder 234…winding up and then releasing the spring 246 may cause the internal cylinder 234 to rotate inside the external cylinder 238” [0060]; “The trigger 242 may then be 

Regarding claim 37, Ibragimov teaches an intravenous access device of claim 27 wherein said operational safety feature comprises rotation of said needle about said axis relative to said catheter assembly (Figures 5a-5d).

Claims 1-2, 5-6, 14-15, 19-20, 22, 24-30, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterlind et al. (USPN 5672160).
Regarding claim 1, Osterlind teaches an intravenous access device (Figure 9) for inserting a catheter into a patient's vessel over a needle comprising: a base (elongate tubular housing 22) having opposing sides (top and bottom of housing 22) configured to be sidewardly gripped between two fingers and held thereby by a user, said base defining a cylindrical channel (interior of housing 22, at least partially cylindrical, see Figures 10 and 11) traversing said base along an axis (Figure 10), said cylindrical channel being at least partially open lengthwise along said the axis (Figure 9; wherein the channel is open and extends lengthwise from the proximal to the distal end of housing 22); a needle assembly (needle assembly 2) comprising a needle hub (boss 11), and a needle (needle 6) fixed to said needle hub and having a distal incising end (distal end 8) protruding from said needle hub along said axis; a catheter assembly (catheter assembly 16) that is slidably translatable over said needle (Figure 9), said catheter assembly comprising at least a proximal hub (catheter hub 20) and a distal catheter (catheter 18); and a movable component (lug 42) rotationally-journaled into said base and constrained therein for limited rotation about said axis (“The lug 42 is mounted for rotary movement about the longitudinal axis of the body 10 and is so shaped that in the position illustrated in FIG. 11, when the grippers 14 are pushed forward, will pass along the runners 40 thereby allowing movement of the body 10 along the interior of the housing 22” [Col 4, line 28] rotationally journaled into and constrained within the base via interaction with runners 40); the movable component being engaged to one of said needle hub or said catheter assembly such that movement of said movable component from a first position to at least a second position controls relative motion of said needle hub or catheter assembly (“To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]; wherein “controls relative motion of said needle hub or catheter assembly” has been interpreted as allowing for motion of the needle hub and/or the catheter assembly relative to any other feature of the device).   

Regarding claim 2, Osterlind teaches an intravenous access device of claim 1 further comprising a catheter advancer component (body 10 with grippers 14) that interfaces with said proximal hub of said catheter assembly (Figure 2).  

Regarding claim 5, Osterlind teaches an intravenous access device of claim 1 wherein said movable component is configured to selectively lock said catheter assembly in a proximal-most position (“when the lug 42 is moved to the position illustrated in FIGS. 9 and 10 it will be evident that it is unable to pass through the housing 22 since its forward end will butt against the proximal end of the housing 22.” [Col 4, line 35-38]), and selectively unlock said catheter assembly to allow slidable translation of said catheter assembly along said axis (“To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]).  



Regarding claim 14, Osterlind teaches an intravenous access device of claim 1 wherein said base has at least one contoured finger grip (upper surface of housing 22; Figure 9).  

Regarding claim 15, Osterlind teaches an intravenous access device of claim 14 wherein said finger grip is textured (upper surface of housing 22 textured via unlabeled protuberances; Figure 9).  

Regarding claim 19, Osterlind teaches an intravenous access device of claim 1 wherein said proximal hub of said catheter assembly further comprises at least one laterally extending and generally rigid finger grip (grippers 14, via the engagement between catheter hub 20 and body 10).  

Regarding 20, Osterlind teaches an intravenous access device of claim 19 wherein said finger grip (grippers 14) is contoured and textured (Figure 2).  



Regarding claim 24, Osterlind teaches an intravenous access device of claim 1 wherein said movable component is configured to selectively lock said catheter assembly at any position along said needle (“when the lug 42 is moved to the position illustrated in FIGS. 9 and 10 it will be evident that it is unable to pass through the housing 22 since its forward end will butt against the proximal end of the housing 22.” [Col 4, line 35-38]), and selectively unlock said catheter assembly to allow relative sliding motion of said catheter assembly along said axis (“To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]). 

Regarding claim 25, Osterlind teaches an intravenous access device of claim 5 wherein said slidable translation between said base and said catheter assembly is constrained in at least one degree of freedom (“the sub-assembly of the needle-assembly 2 and the catheter assembly 16 is mounted in an elongate tubular housing 22 having elongate slots 24 in each side through which the webs 12 extend” [Col 3, lines 13-16]; Figure 9 wherein the movement is constrained via the interaction between slots 24 and webs 12).  

wherein the movement is constrained via the interaction between slots 24 and webs 12). 

Regarding claim 27, Osterlind teaches an intravenous access device (Figure 9) for inserting a catheter into a patient's vessel over a needle comprising: a base (elongate tubular housing 22) having opposing sides (top and bottom of housing 22) configured to be sidewardly-gripped between two finger and held thereby by a user, said base defining an internal channel (interior of housing 22) extending along an axis (Figure 10) said internal channel being at least partially open lengthwise along said the axis (Figure 9; wherein the channel is open and extends lengthwise from the proximal to the distal end of housing 22); a needle (needle 6) fixed to a needle hub (boss 11) and having a distal incising end (distal end 8) protruding from said needle hub; a catheter assembly (catheter assembly 16) comprising at least a catheter hub (catheter hub 20), and a distal catheter (catheter 18) protruding from said proximal hub; a catheter advancer (body 10 with grippers 14) that interfaces with said proximal hub of said catheter assembly (Figure 2); a movable component (lug 42) rotationally-journaled into said base and protruding from the open length of channel along said base (Figure 9) and constrained therein for limited rotation (“The lug 42 is mounted for rotary movement about the longitudinal axis of the body 10 and is so shaped that in the position illustrated in FIG. 11, when the grippers 14 are pushed forward, will pass along the runners 40 thereby allowing movement of the body 10 along the interior of the housing 22” [Col 4, line 28] Figures 10 and 11, rotationally journaled into and constrained within the base via interaction with runners 40), said moveable component being engaged to one of said needle hub or said catheter assembly and wherein “an operational safety feature” is the controlled motion of the needle hub and catheter assembly relative to the base).  
  
Regarding claim 28, Osterlind teaches an intravenous access device of claim 27 wherein said movable component affects movement of one or more additional components that engage said safety feature (“the sub-assembly of the needle-assembly 2 and the catheter assembly 16 is mounted in an elongate tubular housing 22 having elongate slots 24 in each side through which the webs 12 extend” [Col 3, lines 13-16]; Figure 9 wherein the movement is constrained via the interaction between slots 24 and webs 12).    

Regarding claim 29, Osterlind teaches an intravenous access device of claim 27 wherein said operational safety feature comprises preventing relative sliding motion of said catheter assembly along said needle (“when the lug 42 is moved to the position illustrated in FIGS. 9 and 10 it will be evident that it is unable to pass through the housing 22 since its forward end will butt against the proximal end of the housing 22.” [Col 4, line 35-38]).  

Regarding claim 30, Osterlind teaches an intravenous access device of claim 28 wherein said one or more additional components are comprised of threads, gears, radial slots, circumferentially angled slots, or axial slots (slots 24).  
generally upward-extending advancement tab (gripper 14).  

Claims 1-2, 11, 19-21, 27, 33, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinko et al. (USPN 5279590).
Regarding claim 1, Sinko teaches an intravenous access device (Figure 1) for inserting a catheter into a patient's vessel over a needle comprising: a base (hollow tubular housing 1)having opposing sides (left and right sides of housing 1) configured to be sidewardly gripped between two fingers and held thereby by a user, said base defining a cylindrical channel (within hollow tubular housing 1) traversing said base along an axis (Figures 1 and 2), said cylindrical channel being at least partially open lengthwise along the axis said base (along axially elongated slot 1a; Figure 1); a needle assembly (tubular needle mount 10 and needle 15) comprising a needle hub (tubular needle mount 10), and a needle (needle 15) fixed to said needle hub (“The forward end of tubular needle mount 10 has a bore 10a configured to snugly receive a conventional hollow hypodermic needle 15” [Col 5, line 52]) and having a distal incising end (sharpened end 15a) protruding from said needle hub along said axis (Figure 3); a catheter assembly (catheter 25) that is slidably translatable over said needle (“Once the catheter is thus secured, the needle 15 is retracted from the vein by rotating locking tab 20 and moving the needle mount 10 rearwardly. The housing 1 is rotated to release the luer connection to the catheter 25; and the catheter placement apparatus is removed with the needle safely stored within the interior of the hollow housing 1.” [Col 6, line 45]), said catheter assembly comprising at least a proximal hub (female luer connection 25a) and a distal catheter (catheter 25; Figure 1), and a movable component (locking tab 20) rotationally-journaled into said base and constrained therein for limited rotation about said axis (“Adjacent the forward and rearward ends of the axially elongated slot 1a, lateral recesses 1b and 1c are respectively first position (Figure 1) to at least a second position (tab 20 within slot 1a) controls relative motion of said needle hub or catheter assembly (“When removal of the applicating apparatus is desired, it is only necessary to flip the locking tab 10 out of the recess 1b with a finger and the spring 50 will effect the automatic retraction of the needle mount 10 to its inoperative position within the housing 1 wherein the sharpened end 15a of the needle 15 is disposed within the elastomeric gasket material 30. As before, the needle can be locked in this inoperative sealed position by rotation of the locking tab 20 into the rearward recess 1c of the housing 1” [Col 7, line 56]).

Regarding claim 2, Sinko teaches an intravenous access device of claim 1 further comprising a catheter advancer component (conventional lateral tabs 25b) that interfaces with said proximal hub of said catheter assembly (Figure 1).

Regarding claim 11, Sinko teaches an intravenous access device of claim 1 further comprising a flash chamber window configured for viewing blood flashing back upon insertion of said distal incising end into a vessel (“the flash chamber defined by the tubular needle mount” [Col 8, line 17]).

at least one laterally extending and generally rigid finger grip (lateral tabs 25b; “a conventional short catheter 25, which is relatively rigid” [Col 6, line 30]).

Regarding claim 20, Sinko teaches an intravenous access device of claim 19 wherein said finger grip (lateral tabs 25b) is contoured and textured (Figure 1, wherein the tabs have a specific shape and are textured at least at the edges).

Regarding claim 21, Sinko teaches an intravenous access device of claim 19 wherein said proximal hub of said catheter assembly (female luer connection 25a) and laterally extending finger grip (lateral tabs 25b) form a channel (through luer connection 25a) configured for insertion and that facilitates securement of the inserted catheter assembly (“a conventional short catheter 25…is secured in position surrounding the needle 15 by an integral female luer connection 25a which is conventionally engagable with the male luer 3a provided on the end of the housing 1…as the needle 15 is inserted into a selected vein of the patient, the catheter is also pushed into the vein. Conventional lateral tabs 25b are provided on the catheter 25 to permit the catheter to be secured by conventional methods to the adjacent body portions of the patient. Once the catheter is thus secured, the needle 15 is retracted from the vein by rotating locking tab 20 and moving the needle mount 10 rearwardly. The housing 1 is rotated to release the luer connection to the catheter 25.” [Col 6, lines 30-50]).

Regarding claim 27, Sinko teaches an intravenous access device (Figure 1) for inserting a catheter into a patient's vessel over a needle comprising: a base (hollow tubular housing 1) having opposing sides (left and right sides of housing 1) configured to be sidewardly-gripped between two fingers and held thereby by a user, said base defining an internal channel (within hollow tubular housing 1) extending along an axis (Figures 1 and 2), said internal channel being at least partially open lengthwise along the axis (along axially elongated slot 1a; Figure 1); a needle (needle 10) fixed to a needle hub (tubular needle mount 10; “The forward end of tubular needle mount 10 has a bore 10a configured to snugly receive a conventional hollow hypodermic needle 15” [Col 5, line 52]) and having a distal incising end (sharpened end 15a) protruding from said needle hub (Figure 3); a catheter assembly (catheter 25) comprising at least, a catheter hub (female luer connection 25a), and a distal catheter (catheter 25; Figure 1) protruding from said proximal hub (Figure 1); a catheter advancer (lateral tabs 25b) that interfaces with said proximal hub of said catheter assembly (Figure 1); a movable component (locking tab 20) rotationally-journaled into said base and protruding from the open length of channel along said base (Figures 1 and 2) and constrained therein for limited rotation (“Adjacent the forward and rearward ends of the axially elongated slot 1a, lateral recesses 1b and 1c are respectively provided. As will be later described, these recesses accommodate a locking tab 20 which is mounted for rotational movement with respect to a tubular needle mount 10 which is slidably mounted within the bore of the housing 1” [Col 5, line 45]), said movable component being engaged to one of said needle hub or said catheter assembly (“The previously mentioned radial locking tab 20 is rigidly secured to, or integrally formed with, a tubular segment 20a having an arcuate extent slightly greater than 180.degree. to permit such tubular segment to be snapped onto the reduced diameter portion 10c of the needle mount 10, thus securing the locking tab 20 on the needle mount 10” [Col 6, line 5]) and configured such that selective movement of said movable component from a first position (Figure 1) to at least a second position (tab 20 within slot 1a) moves said needle hub or catheter assembly to thereby initiate an operational safety feature controls relative motion of said needle hub or catheter assembly (“When removal of the applicating apparatus is desired, it is only necessary to flip the locking tab 10 out of the recess 1b with a finger and the spring 50 will effect the automatic retraction of the needle mount 10 to its inoperative position within the 

Regarding claim 33, Sinko teaches an intravenous access device of claim 1 wherein rotation of said movable component prevents said needle from extending distally relative to said catheter (“When removal of the applicating apparatus is desired, it is only necessary to flip the locking tab 10 out of the recess 1b with a finger and the spring 50 will effect the automatic retraction of the needle mount 10 to its inoperative position within the housing 1 wherein the sharpened end 15a of the needle 15 is disposed within the elastomeric gasket material 30. As before, the needle can be locked in this inoperative sealed position by rotation of the locking tab 20 into the rearward recess 1c of the housing 1” [Col 7, line 56]).

Regarding claim 39, Sinko teaches an intravenous access device of claim 27 wherein said operational safety feature comprises preventing said needle from extending distally relative to said catheter  (“When removal of the applicating apparatus is desired, it is only necessary to flip the locking tab 10 out of the recess 1b with a finger and the spring 50 will effect the automatic retraction of the needle mount 10 to its inoperative position within the housing 1 wherein the sharpened end 15a of the needle 15 is disposed within the elastomeric gasket material 30. As before, the needle can be locked in this inoperative sealed position by rotation of the locking tab 20 into the rearward recess 1c of the housing 1” [Col 7, line 56])..

Claims 27-28, 30, 35, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivatsa (WO 2007/003874).
Regarding claim 27, Srivatsa teaches an intravenous access device (Figures 1-3) for inserting a catheter into a patient's vessel over a needle comprising: a base (body 10) having opposing sides (left and right side of body 10; Figure 1) configured to be sidewardly-gripped between two fingers by a user, said base defining an internal channel (internal compartment) extending along an axis (“The body 10 is of generally flat, rectangular shape and has an internal compartment in which a wheel 18, in the form of a reel, is mounted for rotation around its axis” [Page 4, paragraph 10]; wherein the internal compartment extends from its distal-most end to its proximal-most end along the longitudinal axis of the base), said internal channel being at least partially open lengthwise along its axis (Figure 1, wherein a portion of the wheel 18 extends out of internal compartment via a lengthwise opening); a needle (needle 12) fixed to a needle hub (proximal end of needle 12 at blood collecting chamber 14) and having a distal incising end (distal end of needle 12) protruding from said needle hub (Figure 1); a catheter assembly (cannula 22) comprising at least a catheter hub (proximal end of cannula 22), and a distal catheter (distal portion of cannula 22; “the cannula 22 comprises a tubular stem having an enlarged, conical rear end.” [Page 5, 1st paragraph]) protruding from said proximal hub (Figure 3); a catheter advancer (plunger 16 and wire 20) that interfaces with said proximal hub of said catheter assembly (Figure 2); a movable component (wheel 18) rotationally-journaled into said base and protruding from the open length of channel along said base and constrained therein for limited rotation (“The body 10 is of generally flat, rectangular shape and has an internal compartment in which a wheel 18, in the form of a reel, is mounted for rotation around its axis” [Page 4, paragraph 10]; Figures 2-3), said moveable component being engaged to one of said needle hub or said catheter assembly (Figure 1, wheel engaged with cannula 22 via needle guard 16) and configured such that selective movement of said movable component from a first position to a second position moves said needle hub or said catheter assembly to thereby initiate an operational safety feature (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger 16 accordingly pushes the cannula 22 forwardly along the needle 12, so that the forward end of the cannula passes over the tip of the needle 12 and into the blood vessel.” [Page 5, 1st paragraph]; “at least the end portion 21 of the nd paragraph]).

Regarding claim 28, Srivatsa teaches an intravenous access device of claim 27 wherein said movable component affects movement of one or more additional components (ratchet serrations 21a of wire 20) that engage said safety feature (Figure 3).

Regarding claim 30, Srivatsa teaches an intravenous access device of claim 28 wherein said one or more additional components are comprised of threads, gears, radial slots, circumferentially angled slots, or axial slots (ratchet serrations 21a of wire 20).

Regarding claim 35, Srivatsa teaches an intravenous access device of claim 27 wherein said operational safety feature comprises translating said catheter assembly distally until a distal end of said catheter covers said distal incising end of said needle (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger 16 accordingly pushes the cannula 22 forwardly along the needle 12, so that the forward end of the cannula passes over the tip of the needle 12 and into the blood vessel.” [Page 5, 1st paragraph]; Figure 3).

Regarding claim 39, Srivatsa teaches an intravenous access device of claim 27 wherein said operational safety feature comprises preventing said needle from extending distally relative to said catheter (“turns the reel 18 to unwind the element or wire 20 and so advance the plunger or needle guard 16; the plunger 16 accordingly pushes the cannula 22 forwardly along the needle 12, so that the forward end of the cannula passes over the tip of the needle 12 and into the blood vessel.” [Page 5, 1st paragraph]; Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ibragimov (US 2015/0305769) in view of Blanchard (US 2014/0094774).
Regarding claim 13, Ibragimov teaches an intravenous access device of claim 2, wherein said catheter advancer component includes a distal finger advancement tab (“sheath hub 282, which in turn may be equipped with a protrusion allowing the sheath to be disengaged from the needle hub 240 and slidingly moved along the needle 230 when inserting into the target vessel.” [0056]; Figure 6). Ibragimov fails to explicitly teach the distal finger advancement tab projecting distally and radially therefrom relative to an axis of said catheter advancement component. Blanchard teaches an intravenous access device (catheter insertion tool 410) comprising a catheter advancer component (catheter advancement assembly 440) including a distal finger advancement tab (slide 448) projecting distally and radially therefrom relative to an axis of said catheter advancement component (Figures 27 and 28). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal finger advancement tab of Ibragimov to project distally and radially therefrom relative to an axis of said catheter advancement component based on the teachings of Blanchard to provide a means for allowing a single finger to operate the catheter advancer component and therefore allow one handed operation and delivery of the catheter into the vessel of the patient (Blanchard [0003], [0063], and [0094]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ibragimov (US 2015/0305769) in view of Thorne (US 2003/0199827).
Regarding claims 14 and 15, Ibragimov teaches an intravenous access device of claim 1. Ibragimov fails to explicitly teach wherein said base has at least one contoured finger grip that is textured. Thorne teaches an intravenous access device (device 10) comprising a base (handle 30) having at least one contoured finger grip that is textured (“handle 30 is an elongated housing having a pair of exteriorly disposed sidewalls which act as gripping surfaces 160 and 160'” [0083]; Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the opposing sides of base of Ibragimov to include at least one contoured finger grip that is textured based on the teachings of Thorne to facilitate grasping and handling of the base in order to effectively operate the device (Thorne [0083], [0088]).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ibragimov (US 2015/0305769) in view of Harding et al. (US 2017/0120014).
Regarding claims 19-21, Ibragimov teaches an intravenous access device of claim 1. Ibragimov fails to explicitly teach wherein said proximal hub of said catheter assembly further comprises at least one laterally extending and generally rigid finger grip that is contoured and textured and wherein said proximal hub of said catheter assembly and laterally extending finger grip form a channel configured for insertion and securement of the inserted catheter assembly. Harding teaches an intravenous access device (device 10) comprising a catheter assembly (catheter adapter 20) having a catheter (catheter 30) and a proximal hub (Figure 3), wherein said proximal hub of said catheter assembly further comprises at least one laterally extending and generally rigid finger grip (securement platform 40; “securement platform may further comprise a hard or rigid plastic polymer material.” [0032]) that is contoured and textured (Figure 1A) and wherein said proximal hub of said catheter assembly and laterally extending finger grip channel configured for insertion and securement of the inserted catheter assembly (“open end 64 of needle hub 60 further comprises a notch 61 having a width and depth sufficient to receive and support a proximal edge 42 of securement platform 40. In some instances, notch 61 comprises a depth sufficient to achieve an overlapped arrangement of securement platform 40 and paddle grip 68 when proximal edge 42 is fully inserted within notch 61” [0059]; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the proximal hub of the catheter assembly of Ibragimov to include at least one laterally extending and generally rigid finger grip that is contoured and textured and wherein said proximal hub of said catheter assembly and laterally extending finger grip form a channel configured for insertion and securement of the inserted catheter assembly based on the teachings of Harding to facilitate grasping of the catheter assembly in order permit the user to advance the catheter distally into the vessel of the patient (Harding [0054-0055]). 

Regarding claim 22, Ibragimov teaches an intravenous access device of claim 2.
Ibragimov fails to explicitly teach wherein the catheter advancer component interfaces with said proximal hub of said catheter assembly to prevent rotation of said catheter assembly about said axis. Harding teaches an intravenous access device (device 10) comprising a catheter assembly (catheter adapter 20) having a catheter (catheter 30) and a proximal hub (Figure 3) and a catheter advancer component (securement platform 40), wherein the catheter advancer component interfaces with said proximal hub of said catheter assembly to prevent rotation of said catheter assembly about said axis (“Needle hub 60 further comprises a paddle grip 68 positioned in proximity to open end 64 and arranged to overlap a portion of securement platform 40 when catheter device 10 is assembled. In some embodiments, paddle grip 68 comprises a rigid plastic material. The overlapped arrangement of securement platform 40 and paddle grip 68 permits a user to hold catheter device 10 by pinching the overlapped features or components.” [0054]; Figure 4A). Before the effective filing date of the claimed invention, it . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osterlind et al. (USPN 5672160) in view of Thorne (US 2003/0199827).
Regarding claim 11, Osterlind teaches an intravenous access device of claim 1. Osterlind fails to explicitly teach a flash chamber window configured for viewing blood flashing back upon insertion of said distal incising end into a vessel. Thorne teaches an intravenous access device (device 10) comprising a flash chamber window (cylindrical cavity 178) configured for viewing blood flashing back upon insertion of said distal incising end into a vessel (“hub 170 comprises a cylindrical cavity 178 used as an indicator of "blood flash" a common signal of successful catheter insertion” [0084]; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the intravenous access device of Osterlind to include a flash chamber window based on the teachings of Thorne to provide an indication to the user that the needle and catheter have been successfully inserted into the vessel (Thorne [0084]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinko et al. (USPN 5279590) in view of Thorne (US 2003/0199827).
Regarding claims 14 and 15, Sinko teaches an intravenous access device of claim 1. Sinko fails to explicitly teach wherein said base has at least one contoured finger grip that is textured. Thorne teaches an intravenous access device (device 10) comprising a base (handle 30) having at least one contoured finger grip that is textured (“handle 30 is an elongated .

Allowable Subject Matter
Claims 7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 27 as being anticipated by Ibragimov (Remarks, page 9-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As detailed above, Ibragimov discloses an intravenous access device (200) comprising: a base (housing of the needle hub 240; “the external cylinder 238 may be attached to or formed together with a housing of the needle hub 240. Both the internal cylinder 234 and the external cylinder 238 may be located inside the housing of the needle hub 240.” [0057]) having opposing sides (left and right side of housing of needle hub 240) capable of being gripped between two fingers (Figure 6); a needle assemble comprising a needle hub (proximal end of needle 230 attached to internal cylinder 234 [0057]) and a needle (230) and a moveable component (internal cylinder 234 and trigger 242). The base has a wherein the channel is open starting at the distal end of and extends lengthwise along the external cylinder 238).
	Regarding the argument that Osterlind fails to disclose a moveable member as recited in claims 1 and 27, specifically that the moveable component is “rotationally-journaled into said base and constrained therein for limited rotation about said axis, said movable component being engaged to one of said needle hub or said catheter assembly such that movement of said movable component from a first position to at least a second position controls relative motion of said needle hub or catheter assembly”, the examiner respectfully disagrees. As detailed above with respect to claims 1 and 27, Osterlind discloses an intravenous access device (Figure 9) comprising: a base (22); a needle assembly (2); a catheter assembly (16); and a movable component (42) rotationally-journaled into said base and constrained therein for limited rotation about said axis ([Col 4, line 28]; Figures 10 and 11, rotationally journaled into and constrained within the base via interaction with runners 40); the movable component being engaged to one of said needle hub or said catheter assembly such that movement of said movable component from a first position to at least a second position controls relative motion of said needle hub or catheter assembly (“To displace the needle 6 and the catheter assembly 16 from the ready-for-use position to a patent penetration position, the lug 42 is rotated to the position illustrated in FIG. 11, the grippers 14 are engaged and the body 10, needle 6 and the lug 42 are moved forward along the interior of the housing 22.” [Col 4, lines 40-45]). Regarding claim 1, the limitation of “movement of said moveable component…controls relative motion of said needle hub or catheter assembly” has been interpreted as allowing for motion of the needle hub and/or the catheter assembly relative to any other feature of the device. The claim language as currently presented in claims 1 and 27 does not require that the movement of the moveable . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Applicant’s moveable member 40 is…incapable of linear translation with either needle or catheter assemblies” (Remarks, Page 10) and “control relative extension of needle assembly versus catheter assembly” (Remarks, Page 11)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Osterlind fails to disclose “said moveable component is configured to selectively lock said catheter assembly at any point along said needle” as recited in claim 24 (Remarks, Page 11), the examiner respectfully disagrees. As detailed above, Osterlind discloses a movable component (lug 42) that selectively locks said catheter assembly at a position along said needle ([Col 4, line 35-38]), and selectively unlock said catheter assembly to allow relative sliding motion of said catheter assembly along said axis ([Col 4, lines 40-45]). The claim language states that the catheter assembly can be locked “at any position along said needle”. One such position is the positon shown in Figures 9 and 10, wherein the catheter assembly 16 is secured to the needle assembly 2, and due to the position of lug 42, neither the catheter assembly nor the needle assembly is able to move linearly. The claim language does not require that the movable component is configured to selectively lock the catheter assembly at every positon along the needle or that movable member controls linear motion of the catheter assembly relative to the needle assemble or needle. 
Regarding the argument that Srivatsa fails to disclose “a cylindrical channel traversing said base along an axis” or a movable component "rotationally-journaled into said base and constrained therein for limited rotation about said axis, said movable component being engaged to one of said needle hub or said catheter assembly such that movement of said movable  and a movable component (18) rotationally-journaled into said base and protruding from the open length of channel along said base and constrained therein for limited rotation ([Page 4, paragraph 10]; Figures 2-3), said moveable component being engaged to one of said needle hub or said catheter assembly (Figure 1) and configured such that selective movement of said movable component from a first position to a second position moves said needle hub or said catheter assembly to thereby initiate an operational safety feature ([Page 5, 2nd paragraph]).
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 14-15 as being unpatentable over Ibragimov in view of Thorne (Remarks, page 12-13) have been considered but are moot because the new ground of rejection (as presented with respect to claim 1) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LEAH J SWANSON/Examiner, Art Unit 3783      
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783